PD-0299-15



      „X         kcu£        A0-       Ic^u^ytt      cut<




    -^            *ffi*J-, 7Jhji m}-                   <Ml£- dj



    AJltCe&MAty              K*y~U+L-

                                                  IZj^l^L-^&i

                                                                       IN
%l fLte Cojef /fy b£-l 3-ft ox i-t{                     court of criminal appfai s
j          "        •       "                                 MAR 20 2015
                                                            -Abel-AcostarClem

               —RECEIVEDir
               XJD_URT.OJLCRlMINAL APPEALSl.

                        MAROaI^5

                    Abel Acosta, Clerk